Citation Nr: 0302701	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel







INTRODUCTION

The veteran had active military service from February 1965 to 
February 1969 and from November 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida, which denied a rating in 
excess of 10 percent for allergic rhinitis.  This case has 
been the subject of Board remands in 1998 and 1999. 

The issue of entitlement to an increased rating for sinusitis 
will be discussed in the Remand portion of this decision.

Additionally, the veteran is seeking service connection for 
tinnitus and problems related to his teeth due to noise 
exposure during service.  This matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's allergic rhinitis is not manifested by polyps.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection has been in effect since the veteran's 
separation from service.  It has been continuously rated as 
10 percent disabling since service.  He filed for an 
increased rating for his allergic rhinitis in January 1997.  

A review of the record reflects that the veteran received 
private medical treatment for upper respiratory complaints on 
several occasions from 1996 through 2001, and that was taking 
medications for his service-connected allergic rhinitis.  In 
addition an April 1999 VA examination report showed findings 
of pale turbinates with somewhat thickened mucosa and nasal 
crusting and a diagnosis of chronic allergic rhinosinusitis 
with acute sinusitis exacerbations.  

A VA examination was conducted in May 2001.  The evaluation 
showed that the nasal mucosa was injected and swollen.  The 
impression was chronic allergic rhinitis with recurrent 
sinusitis.  

On a June 2002 VA examination to assess the severity of his 
allergic rhinitis, the veteran reported that he had nearly 
continuous symptoms of itchy red eyes, as well as nasal 
stuffiness and clear drainage.  He reported that he had not 
been told that he had nasal polyps.  It was reported that he 
was taking medication for allergies.  An examination showed 
his eyes were watery.  He had injected and swollen nasal 
mucosa.  There was a significant amount of obstruction, 
approximately 60 percent on the right and perhaps 70-80 
percent on the left.  There was no purulent drainage, 
crusting, or tenderness.  There was some clear drainage.  No 
polyps were identified.  The impression was chronic allergic 
rhinitis verses vasomotor rhinitis.  The examiner commented 
that the veteran's symptoms were fairly disabling to him, but 
that there was no evidence of polyps.  He added that a review 
of January 2001 CT scan showed that the right maxillary 
antrum was 50 percent opacified with diffuse mucosal 
thickening and mild to moderate mucosal thickening of the 
left antrum.  The examiner concluded that there were no 
symptoms of current infection, but he had frequent 
intermittent infections of the sinuses.

In June 2002 a private doctor reported that the veteran 
continued to have nasal drainage, and a burning sensation of 
the nose with swelling.  It was noted that that he had been 
recommended for sinus surgery, and allergy tests revealed 
that he probably had chronic rhinitis and sinusitis.

II. Analysis

The newly enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines 
the obligations of the VA with respect to the duty to assist. 
).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate his 
claim the statement of the case and numerous supplemental 
statements of the case, Board remands and other 
correspondence from the VA.  In a June 2002 letter from the 
Board he was informed of the VCAA and what evidence the VA 
would obtain.  The veteran was also asked to advise the VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained VA outpatient treatment records and the veteran has 
had 2 VA compensation examinations.  There are no pertinent 
records that have been identified by the veteran that have 
not been requested.  The Board concludes, therefore, that the 
requirements of the VCAA have been met and a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's allergic rhinitis is currently assigned a 10 
percent rating under Code 6522.  This diagnostic code 
provides that allergic or vasomotor rhinitis is rated 10 
percent when there are no polyps but there is greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; and a 30 percent rating is 
assigned when there are polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.  VA examinations are negative for any findings of 
polyps.  Thus, the Board must find that the preponderance of 
the evidence is against the claim for an increased rating for 
allergic rhinitis.  .


ORDER

An increased rating for allergic rhinitis is denied.


REMAND

In March 2000 the RO granted service connection for sinusitis 
and assigned a 0 percent disabling.  The Board construes the 
veteran's letter dated in March 2000 as a notice of 
disagreement concerning the 0 percent rating for the 
sinusitis.  Thus, a statement of the case is warranted.  
Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is Remanded for the following actions:

The RO should furnish the appellant and 
his representative a statement of the 
case regarding the issue of entitlement 
to increased evaluation for the 
sinusitis.  He should be informed of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board until the 
veteran perfects a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

